Opinion issued May 9, 2013




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-13-00187-CR
                               NO. 01-13-00188-CR
                            ———————————
                      CHAD ERIC ETHRIDGE, Appellant
                                          V.
                       THE STATE OF TEXAS, Appellee



                    On Appeal from the 338th District Court
                             Harris County, Texas
                    Trial Court Cause Nos. 1339454, 1370043


                          MEMORANDUM OPINION

      Appellant, Chad Eric Ethridge, pleaded guilty to the felony offense of

possession of a controlled substance in trial court cause number 13394541 and the


1
      See TEX. HEALTH & SAFETY CODE ANN. § 481.115(a), (c) (West 2010).
felony offense of assault in trial court cause number 1370043. 2 The trial court

found appellant guilty of each charge, and, in accordance with the terms of

appellant’s plea agreements with the State, sentenced appellant to confinement for

five years. Appellant has filed pro se notices of appeal. We dismiss the appeals.

      In a plea-bargained case, a defendant may only appeal those matters that

were raised by written motion filed and ruled on before trial or after obtaining the

trial court’s permission to appeal. TEX. CODE CRIM. PROC. ANN. art. 44.02 (West

2006); TEX. R. APP. P. 25.2(a)(2). An appeal must be dismissed if a certification

showing that the defendant has the right of appeal has not been made part of the

record. TEX. R. APP. P. 25.2(d).

      Here, the trial court’s certifications are included in the records on appeal.

See id. The trial court’s certifications state that these are plea-bargained cases and

the defendant has no right of appeal. See TEX. R. APP. P. 25.2(a)(2). The records

support the trial court’s certifications. See Dears v. State, 154 S.W.3d 610, 615

(Tex. Crim. App. 2005). Because appellant has no right of appeal, we must

dismiss these appeals. See Chavez v. State, 183 S.W.3d 675, 680 (Tex. Crim. App.

2006) (“A court of appeals, while having jurisdiction to ascertain whether an

appellant who plea-bargained is permitted to appeal by Rule 25.2(a)(2), must



2
      See TEX. PENAL CODE ANN. § 22.01(a)(1), (b-1) (West 2011).

                                            2
dismiss a prohibited appeal without further action, regardless of the basis for the

appeal.”).

      Accordingly, we dismiss these appeals for want of jurisdiction. We dismiss

all pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Bland, and Massengale.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           3